

Exhibit 10.38


IHS MARKIT LTD.


POLICY ON RECOVERY
OF INCENTIVE COMPENSATION
Effective Date: January 24, 2017


The Human Resources Committee (the “Committee”) of the Board of Directors of IHS
Markit Ltd. (the “Company”) may, in its sole discretion, subject to the terms of
this Policy set forth below and to the extent legally permitted, require the
return, repayment or forfeiture of any annual or long-term incentive
compensation payment or award, whether in the form of cash or equity, made or
granted to any current or former Executive Officer during the 3-year period
preceding a Triggering Event (as defined below). This Policy is applicable to
awards paid or granted only after the Effective Date.


Each of the following constitutes a “Triggering Event”:


1)
restatement of previously reported financial statements due to the material
noncompliance with any financial reporting requirement under the securities laws
(a “Restatement”) is filed by the Company with the Securities and Exchange
Commission (the “SEC”); or

2)
in the absence of a Restatement, prior financial results which formed the basis
for calculation of annual or long-term incentive compensation are corrected or
adjusted; or

3)
an Executive Officer engages in significant Misconduct in the conduct of the
Company’s business, as determined by the Committee, without regard to whether
that Misconduct resulted in a Restatement or correction or adjustment of prior
financial results.



In the case of the Triggering Events described in clauses (1) and (2) above, the
amount to be returned, repaid or forfeited shall be limited to the excess of (i)
the amount of the Executive Officer’s payment or award for the relevant period
which was predicated upon achieving certain financial results that were
subsequently the subject of the Restatement, correction or adjustment, over (ii)
any lower payment or award that would have been made to the Executive Officer
based upon the financial results of the Company contained in the Restatement or
corrected or adjusted financial results, calculated on a pre-tax basis. In the
case of the Triggering Event described in clause (3) above, the amount to be
returned, repaid or forfeited shall be such amount as determined by the
Committee to be appropriate in the circumstances.


In addition, the Committee may in its discretion and to the extent legally
permitted, require the return or repayment of any profits realized by such
Executive Officer on the sale of Company securities received pursuant to any
such award granted after the Effective Date and during the 3-year period
preceding the applicable Triggering Event.


For purposes of this Policy, (i) the term “Executive Officer” means those
persons designated by resolution of the Board of Directors of the Company as
officers as defined in Rule 16a-1(f) under the Securities Exchange Act of 1934,
as amended, and (ii) “Misconduct” means fraud, commission of a felony, material
violation of any written agreement with or policies of the Company, any other
material breach of fiduciary duty injurious to the Company, or any other act or
omission which constitutes “cause” for termination.




    

--------------------------------------------------------------------------------






The Company shall not indemnify any Executive Officer, directly or indirectly,
for any losses that such Executive Officer may incur in connection with the
recovery of incentive compensation, as set forth in this Policy, including,
without limitation, through the payment of insurance premiums, gross-up payments
or supplemental payments.


The Committee shall make all determinations regarding the application and
operation of this Policy in its sole discretion, and all such determinations
shall be final and binding for purposes of the application of this Policy. In
determining whether any incentive compensation is recoverable from an Executive
Officer pursuant to this Policy and, if so, the amount of such return, repayment
or forfeiture, the Committee has the discretion to take into account such
factors as it deems appropriate, including (i) whether any incentive
compensation earned with respect to the period(s) covered by the restatement was
based on the achievement of specified performance targets and, if so, whether
any such compensation would have been reduced had the restated financial results
been reported at the time such compensation was determined, (ii) the Executive
Officer’s involvement in and accountability for the conduct that directly or
indirectly resulted in the need to prepare the restatement, (iii) the likelihood
of success in seeking recovery under governing law relative to the effort
involved, (iv) whether the assertion of a recovery claim may prejudice the
interests of the Company in any related proceeding or investigation, or
otherwise, (v) whether the use of corporate resources and the expense of seeking
recovery is reasonable in relation to the amount sought or likely to be
recovered, (vi) the passage of time since the occurrence of the act in respect
of the applicable Misconduct, (vii) any pending or threatened legal proceeding
relating to the applicable Misconduct, and any actual or anticipated resolution
(including any settlement) relating thereto, (viii) the tax consequences to the
affected Executive Officer, and/or (ix) such other factors as it may deem
appropriate under the circumstances.


The Committee may amend or change the terms of this Policy at any time for any
reason, including as required to comply with the rules of the SEC and the Nasdaq
(including in its implementation of Section 954 of the Dodd-Frank Wall Street
Reform and Consumer Protection Act). Further, the exercise by the Committee of
any rights pursuant to this Policy shall be without prejudice to any other
rights that the Company or the Committee may have with respect to any Executive
Officer subject to this Policy.




2






    